Case 19-12097-JKO Doc54 Filed 10/22/19 Pagelof3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. flsb.uscourts. gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

C] Original Plan
Cl Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[mw] 3rd Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Jorge Cepeda JOINT DEBTOR: Luz Cepeda CASE NO.: 19-12097
SS#: xxx-xx- 1701 SS#: xxx-xx-7119
1, NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a
partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set .
out in Section it P rY, nonp y y [} Included [mw] Not included

Nonstandard provisions, set out in Section VIII {_] Included [m] Not included
I. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

[] Included [m] Not included

 

 

 

 

 

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

 

 

1. $434.71 for months 1 to 7 ;
2. $483.00 for months 8 to 8 ;
3. $525.93 for months 9 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: LJNONE [] PROBONO
Total Fees: $3500.00 Total Paid: $40.00 Balance Due: $3460.00
Payable $71.00 ‘month (Months | to 7 )
Payable $71.00 /month (Months _§ to 8 )
Payable $84.46 ‘month (Months 9 to 42 )
Payable $20.35 ‘month (Months 43 to 43 )
Allowed fees under LR 2016-1(B)(2) are itemized below:
Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

II. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [_] NONE

[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
I. Creditor: Oriole Golf & Tennis Club Condo No. 2

 

Address: Arrearage/ Payoff on Petition Date $4,409.94
1006 Country Club Drive

LF-31 Page 1 of 3

 

 

 

 

 

 
IV.

LF-31

Case 19-12097-JKO Doc54 Filed 10/22/19 Page 2of3

 

 

 

Debtor(s): Jorge Cepeda, Luz Cepeda Case number: 19-12097
Margate, FL 33063 Arrears Payment (Cure) $53.01 fmonth (Months 1 to_7_ )
Last 4 Digits of Arrears Payment (Cure) $70.76 /month{Months 8 to 8 )
Account No.: X303 Arrears Payment (Cure) $76.31 /month(Months 9 to 60)
Regular Payment (Maintain) $261.38 /month (Months 1 to 7»)
Regular Payment (Maintain) $287.33 ‘month (Months 8 to _60_ )
Other:
[mi] Real Property Check one below for Real Property:
{Principal Residence (™]Escrow is included in the regular payments
{_}Other Real Property [_]The debtor(s) will pay [[]taxes ([Jinsurance directly

Address of Collateral:
1025 Country Club Drive #303, Margate, FL 33063

(_] Personal Property/Vehicle

Description of Collateral:

 

 

 

 

B. VALUATION OF COLLATERAL: [[] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1, REAL PROPERTY: [a] NONE
2. VEHICLES(S): [i] NONE
3. PERSONAL PROPERTY: [ll] NONE

C. LIEN AVOIDANCE [m) NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
[a] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

(J NONE

{m] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the clebtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
| Wells Fargo Home Mortgage 6782 1025 Country Club Drive #303, Margate, FL 33063
5 Nissan Motor Acceptance 4256 2017 Nissan Rogue, VIN# JNSATZ2MTXHW 140548

 

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [B] NONE
B. INTERNAL REVENUE SERVICE: [[] NONE

 

 

Total Due: $1,746.17 Total Payment $1,746.17
Payable $26.47 ‘month (Months 1 to_7_ )
Payable $10.00 ‘month (Months 8 to 8 )
Payable $30.02 /month (Months 9 to 60 )

 

C. DOMESTIC SUPPORT OBLIGATION(S): [i] NONE

Page 2 of 3

 
Case 19-12097-JKO Doc54 Filed 10/22/19 Page 3of3
Debtor(s): Jorge Cepeda, Luz Cepeda Case number: 19-12097

 

D. OTHER: [m] NONE
Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A. Pay $64.11 /month (Months 43 to 43 )
Pay $84.46 /month (Months 44 to 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [7] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [M) NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority creditors
pursuant to 11 U.S.C. § 1322.
VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in
this section shall not receive a distribution from the Chapter 13 Trustee.
(| NONE

(-] Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Collateral Acct. No. (Last 4 Digits) Assume/Reject
Nissan Motor Acceptance 2017 Nissan Rogue, VIN# 4256
I. JN8AT2MTXHW 140548 (m] Assume [[] Reject

 

VII. INCOME TAX RETURNS AND REFUNDS: [7] NONE

[m] Debtor(s) will not provide tax returns unless requested by any interested party pursuant to 11 U.S.C. § 521.

(] The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases]

() Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter [3 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

VILL =NON-STANDARD PLAN PROVISIONS [m] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION,

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

/s/Jorge Cepeda Debtor 9/20/2019 /s/Luz Cepeda Joint Debtor 9/20/2019
Jorge Cepeda Date Luz Cepeda Date
/s/Clare A. Casas 9/20/2019

Attorney with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIIL.

LF-3] Page 3 of 3
